FILED
                                                                         November 22, 2021
                                                                               released at 3:00 p.m.
                                                                           EDYTHE NASH GAISER, CLERK
                                                                           SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA


No. 21-0559 – James C. Justice, II, Governor of the State of West Virginia v. West Virginia
              AFL-CIO, et al.

Justice Hutchison, dissenting, and joined by Justice Wooton:


              I must respectfully dissent to the majority opinion, which holds that the

circuit court abused its discretion in granting a preliminary injunction ‒ an injunction that

did no more than maintain a status quo ante that has existed for more than half a century, 1

in order to give the parties an opportunity to marshal all of their evidence and fully brief

their respective legal positions. In its carefully considered thirty-seven-page decision, the

circuit court determined that the respondents’ evidence was sufficient to support a finding,

at least at this very early stage of the proceeding, that the “flexible interplay” 2 of relevant

factors to be considered when a party seeks preliminary injunctive relief had been met.


              It is axiomatic that courts base their rulings on the evidence presented by the

parties, not on technicalities. In this regard, the Paycheck Protection Act, which prohibits

public employers from withholding union dues from employees’ paychecks, was slated to

take effect 90 days after passage. With the clock ticking, the respondents raced to circuit




       1
        It is undisputed that during that period of time no employer or employee ever
objected to, or complained about, the withholding of union dues from state employees’
paychecks.
       2
        Jefferson Cty. Bd. of Educ. v. Jefferson Cty. Educ. Ass’n, 183 W. Va. 15, 24, 393
S.E.2d 653, 662 (1990).

                                               1
court to seek a preliminary injunction, 3 and offered witnesses, documents, and affidavits

to support their claim that enforcement of the new law would cause them harm. The

petitioner offered no evidence to refute the respondents’ claim of harm in the absence of

injunctive relief, and no evidence that the State or the public would be harmed by the

issuance of such relief. Accordingly, relying upon the evidence presented, the circuit court

entered a preliminary injunction to preserve the status quo, thus allowing public employers

to continue withholding union dues from employees’ paychecks while the underlying case

was litigated on the merits.


              In this case, as in any case where temporary injunctive relief is sought, the

respondents’ evidence was assembled on an emergency basis and for a specific purpose: to

obtain a preliminary injunction temporarily halting implementation of the new law until

the parties could conduct discovery and prepare their respective cases for trial.

Nonetheless, the majority has taken the respondents’ hastily cobbled-together evidence –

again, offered solely for the purpose of getting a temporary injunction – and conducted a

merits review, thus bypassing and usurping the role of the circuit court. And while the

majority purports to remand this case to the circuit court for further proceedings, it has “so

completely resolved the underlying constitutional issues that it renders such remand

nothing but a perfunctory exercise.” Morrisey v. West Virginia AFL-CIO (Morrisey I), 239

W. Va. 633, 646, 804 S.E.2d 883, 896 (2017) (Workman, J., concurring in part and



       3
         The respondents’ complaint and motion for injunctive relief were filed
simultaneously.
                                              2
dissenting in part). In practical effect, the majority has deprived the respondents of their

day in court by making it clear, on the basis of nothing more than the evidence respondents

were able to produce for an emergency hearing held within three weeks of filing their

complaint, that they can’t ‒ and won’t ‒ win. I refuse to accept this proposition at this early

stage of the proceedings, before the first deposition has been taken or the first interrogatory

sent.


                 I do not hold an opinion on whether the respondents can ultimately prevail

on the merits of their case. But I am troubled that the majority opinion, in the absence of

any evidence on the question, has chosen to co-opt the role of the circuit court in making

that determination in the first instance. The respondents should be permitted to try their

case in the proper forum, the circuit court, not to a conclusion preordained by today’s

majority opinion but rather to a fair and just conclusion based on the evidence and the law.


                 I am also troubled that in its zeal to put this matter to bed without giving the

respondents a fair chance to develop their evidence and prove their case, the majority has

short-circuited standard procedures designed to ensure that cases are resolved on the merits

in circuit court before review by this Court on a cold record. For example, the State’s core

argument here is that the respondents’ complaint does not state a legally viable cause of

action, a contention that should be examined in the first instance pursuant to a 12(b)(6)

motion; 4 the proper way to test the merits of a case is in the trial court, not on interlocutory



        4
            W. Va. R. Civ. P. 12(b)(6).
                                                 3
appeal of a preliminary injunction. Second, neither the petitioner nor, apparently, the

majority, ever considered that “the power to grant or refuse or to modify, continue, or

dissolve a temporary or a permanent injunction . . . ordinarily rests in the sound discretion

of the trial court, according to the facts and the circumstances of the particular case[.]” Syl.

Pt. 11, Stuart v. Lake Washington Realty Corp., 141 W. Va. 627, 92 S.E.2d 891 (1956)

(emphasis added). In this case, the circuit court properly entered a preliminary injunction

based on the facts and circumstances presented by the parties; thereafter, rather than

rushing to this Court to seek dissolution of the injunction, the petitioner could and should

have marshaled the State’s evidence and petitioned the circuit court for dissolution.


               The courts of this State are required to provide a level playing field where

citizens can fully assert their common-law, statutory, and constitutional rights. Cases are

to be decided on their merits, not on technicalities, and circuit judges are in the best position

to allow the parties to give voice to their respective positions. This Court needs to stand

aside, let the parties present their evidence below, and let the circuit court, not this appellate

court, decide the case on the merits of those arguments in light of the evidence. Because

that did not happen in this case, and because the majority went ahead and resolved the

merits of the case in what is in effect an advisory opinion, 5 I must respectfully dissent.

               I am authorized to state that Justice Wooton joins in this dissent.

       5
         By dissolving the preliminary injunction, the majority has ensured that any victory
by the respondents on remand will be pyrrhic, at best. First, once this Court’s mandate has
issued and the injunction is dissolved, the horse will be out of the barn. Second, it is clear
from the majority’s opinion that no matter what the circuit court may do or say, this case
has been decided and the Paycheck Protection Act will be upheld when the case reaches
this Court again.
                                                4